DETAILED ACTION
This Office Action is in response to Applicants application filing on March 4, 2019.  Claim(s) 1-9 is/are currently pending in the instant application.  The application claims priority to Japanese application 2018 2018-158551 filed on August 27, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on ***.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-9 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for processing data which is a process (Step 1: YES).

The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1.  Claim 9 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
a model learning unit inputs actual data on the demand for each of the items to a first neural network in each of the items and extracts a feature quantity of each of the items, and 
generates a second neural network which is a prediction model for predicting the demands for the plurality of items by combining the feature quantity for each of the items together, and
a demand prediction unit predicts the demands for the plurality of items by using the prediction model.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Predicting demands for a plurality of items, and modeling demand related to quantity for each item recites concepts performed in the human mind.  But for the “first and second neural network” language, the claim encompasses a user predicting demand and quantity based on demand for each product in the mind.  The mere nominal recitation of first and second neural networks does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The data processing apparatus in Claims 1 and 9 (preamble) is just applying generic computer components to the recited abstract limitations.  Claims 1 and 9 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a data processing apparatus [no hardware recited in claim] (Claims 1 and 9). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims1 and 9 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification about implantation using general purpose or special purpose computing devices [the applicants specification has no computer hardware disclosed] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claims1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8 are directed to an abstract idea.  Thus, the claims 1-9 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
One of ordinary skill in the art would not be able to ascertain how the second neural network is generated from combining the feature quality each of the items together.  The specification (par. 0058) offers no details relating to how the demand for multiple items is predicted with the second neural network obtained by combining the extracted feature quantities together.  

Additionally, the disclosure does not enable one of ordinary skill in the art to understand how the neural networks are being updated as claimed.  The paragraphs [0059-0064] disclose that the model learning unit may update the first neural network and the first and second neural networks are updated based on the error of predicted results.  The neural networks are not trained as part of the disclosure and therefore are assumed to be generic machine learning.  The claims specifically state updating the neural network based on the error.  The examiner does not find where the training includes updating the neural network.  The understanding is that the calculation for the prediction model is only performed once for each item.  The model is not further updated at a later time.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008083999 A (hereafter Sumotomo Heavy Ind.) in view of Flunkert et al. U.S. Patent 10,936,947 B1 (hereafter Flunkert).
	Regarding claim 1, Sumotomo Heavy Ind. discloses a model learning unit that generates prediction models for predicting demands of a plurality of items (demand prediction means 27) and demand prediction model (Step S03, Fig. 3); and 
a demand prediction unit that predicts the demands of the plurality of items by using the prediction models wherein the model learning unit inputs actual data of the demand for each of the items to a first neural network of each of the items to extract a feature quantity of each of the items (A demand prediction model is constructed by learning a neural network using a large number of such data for each product.), and 
combines the feature quantity (for the target product for which the demand is predicted, the order record data of the target product accumulated so far is input, and a predetermined data format (quantity) that can be input to the accuracy model and the demand prediction model described later) of each of the items.
Sumotomo Heavy Ind. fails to disclose a second neural network based on feature quantity.
Flunkert discloses, in the same field of invention, a neural network based prediction system for demand forecasting using one or more recurrent neural networks to generate demand predictions using a plurality of demand observations as a training dataset to observe demand values over some time period for each individual item, as well as regarding the item characteristics such as category identifiers, price, item introduction time or age, promotions, discounts, out of stock periods, and so on, into intermediary feature vectors (cols. 2-3, lines 64-9).  therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the demand prediction as disclosed by Sumotomo Heavy with the multiple neural network as taught by Flunkert for accurately forecasting demand for items with a variety of demand behavior characteristics as combining known prior art elements yields predictable results. 

Regarding claim 2, the combination discloses wherein the model learning unit updates the first neural network and the second neural network based on an error in the prediction data of the demand generated due to the prediction using the second neural network by the demand prediction unit. (col. 19, lines 26-40)

Regarding claim 3, the combination discloses wherein the model learning unit weights and combines the feature quantities extracted by a plurality of the first neural networks with a third neural network (one or more recurrent neural networks (RNNs) may be employed to generate demand predictions using a plurality of demand observation time series as a training data set.) , and further updates the third neural network based on the error in the prediction data (The model testing/evaluation components 1050 may be responsible for obtaining predictions with respect to selected test time series using a trained version of the model and determining the accuracy of the predictions (e.g., using any of a variety of metrics such as the mean absolute error). Multiple iterations of training and testing may be performed in various embodiments, with the iterations differing from one another in initial parameter settings).
	
	
Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Claim Objections
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, wherein the model learning unit feeds back an error value obtained by normalizing and adding errors between predicted order quantities and actual order quantities of the plurality of products to the first neural network and the second neural network to update the first neural network and the second neural network.

Claims 5-8 are dependent on claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to demand forecasting and prediction including associated methods of operation and design.
U.S. Patent 6,032,125 Demand forecasting method, demand forecasting system, and recording medium.
U.S. Publication 2020/0134642 A1 Method and system for validating ensemble demand forecasts.
U.S. Patent 11,276,072 B2 Method and system for determining a quantity and a size distribution of products. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 2, 2022